Citation Nr: 0211511	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the cervical spine, to include herniated C5-6 disc, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
August 1984 to November 1997.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) on appeal from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas which granted the veteran's claim of 
entitlement to service connection for traumatic arthritis of 
the cervical spine.  The veteran disagreed with the assigned 
noncompensable disability rating.  During the pendency of the 
veteran's claim, her appeal was transferred to the RO in Des 
Moines, Iowa.

This appeal was previously before the Board in March 2000, at 
which time the Board remanded the case to the RO for 
additional development.  That development has been completed, 
and the claim is once again before the Board for appellate 
review.

The veteran's service-connected cervical spine disability had 
initially been rated under 38 C.F.R. §  4.71a, Diagnostic 
Code 5010 [traumatic arthritis] as noncompensably disabling.  
In an April 2002 supplemental statement of the case, the RO 
changed the diagnostic code to 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 [limitation of motion of the cervical spine] and 
increased the assigned disability rating to 10 percent.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
regarding a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id.  at 
38.  The veteran has not indicated that she is satisfied with 
the currently assigned 10 percent disability rating.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 10 percent for traumatic arthritis of 
the cervical spine, to include herniated C5-6 disc, remains 
before the Board for appellate review.


FINDINGS OF FACT

1. The veteran's cervical spine disability is objectively 
shown to involve complaints of pain and stiffness with slight 
limitation of motion. 

2. The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the veteran's 
service-connected cervical spine disability, so as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for the veteran's traumatic arthritis of the cervical 
spine, to include herniated C5-6 disc, have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  

2. An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a disability evaluation 
in excess of the currently assigned 10 percent for her 
service-connected traumatic arthritis of the cervical spine, 
to include herniated C5-6 disc.  In the interest of clarity, 
after reviewing generally applicable law and regulations and 
describing the factual background of this case, the Board 
will discuss the issue on appeal.  Finally, the matter of an 
extraschedular rating will be addressed.

Relevant Law and Regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West Supp. 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,l620 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.




(i.) Notice 

VA has a duty under the VCAA to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in March 1998, August 1998, and April 2002 letters and rating 
decisions of the evidence needed to substantiate her claim, 
and she was provided an opportunity to submit such evidence.  
Moreover, in the May 1998 statement of the case and a 
supplemental statements of the case issued in November 1998, 
April 2002, and June 2002, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
her of the reasons for which it had denied her claim, and 
provided her additional opportunities to present evidence and 
argument in support of her claim.  Significantly, in an April 
2002 letter, the veteran was specifically informed of VA's 
duties under the VCAA.  

In addition, a March 2000 VA letter notified the veteran as 
to specific kinds of medical information needed to 
substantiate her increased rating claim.  In particular, the 
letter requested the veteran to submit the names, addresses, 
and approximate dates of treatment for all VA and non-VA 
health care providers that had treated her for her traumatic 
arthritis of the cervical spine.  For all non-VA medical 
treatment, the veteran was asked to submit a signed 
authorization release form.  The veteran provided the RO with 
the requested information in an August 2000 statement.  As 
discussed immediately below, the RO secured the identified 
information.  

The Board finds that the foregoing information provided to 
the veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 in that the veteran was clearly notified of 
the evidence necessary to substantiate her claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.

After having reviewed the record, the Board is of the opinion 
that VA complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence.  As noted in the 
Introduction, the Board remanded this case in March 2000 so 
that additional evidentiary development could be 
accomplished.  As stated above, in response to inquiry from 
the RO the veteran provided the RO with the names, addresses 
and approximate dates of medical treatment she had received 
for her traumatic arthritis of the cervical spine.  The RO 
subsequently obtained those records from the appropriate VA 
medical facilities.  The veteran did not report any private 
medical treatment for her cervical spine disability.  The 
veteran's service medical records are included in the claims 
file, as are VA outpatient treatment records.  She was also 
afforded VA examinations in September 2000 and June 2002.  
All known and available medical records have been obtained 
and are associated with the veteran's claims file.  The 
veteran does not appear to contend otherwise.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board additionally notes that the veteran and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her claim.  She 
testified in August 1998 at a personal hearing at the RO, and 
her representative most recently submitted an informal 
hearing presentation in August 2002.

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.



Increased Disability Ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West Supp. 2002); 38 C.F.R. Part 4 (2001).  

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Schedular Criteria

The veteran is currently assigned a 10 percent disability 
rating for traumatic arthritis of the cervical spine under 
the provisions of Diagnostic Code 5290.  38 C.F.R. § 4.71a 
(2001), which pertains to limitation of motion of the 
cervical spine.  A 10 percent rating is warranted for slight 
limitation of motion, a 20 percent rating is warranted for 
moderate limitation of motion, and a 30 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2001).  

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2001).  It should also be noted 
that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (2001).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Diagnostic Code 5293, intervertebral disc syndrome, is also 
applicable in the present case.  In order for the veteran to 
receive a 20 percent rating evaluation under that provision, 
the veteran's cervical spine disability must be moderate, 
with recurring attacks.  A 40 percent evaluation is warranted 
for severe, recurring attacks with intermittent relief.  
Finally, a 60  percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2001).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

The veteran's service medical records are included in the 
claims file.  A July 1997 X-ray revealed normal vertebral 
body alignment and disc space.  Some minimal indications of 
osteoarthritis of the facet joints, particularly at the C5-6 
on the left, were observed.  Otherwise, the cervical spine 
was noted as normal.

The veteran was provided with a personal hearing in August 
1998.  She stated that her neck felt stiff, tight, and 
painful, and she indicated that the stiffness and pain 
radiated into her shoulders.  She also asserted that she had 
headaches each day that she believed were caused by her 
cervical spine disability.  When asked whether she had pain 
each day in her cervical spine, the veteran maintained that 
when she became stressed, her muscles tensed and began to 
hurt.  Finally, she asserted that she had not sought 
treatment for her cervical spine since active service.  

VA outpatient treatment reports from the VA medical facility 
in Mount Vernon, dated April 1998 to June 2001, are of 
record.  During that time, the veteran complained of neck, 
shoulder, and back pain.  A June 2000 MRI of the cervical 
spine showed loss of cervical lordosis most likely due to 
muscular splinting.  The MRI was otherwise negative.  The 
veteran was diagnosed with mild cervical spondylosis.

An April 1998 X-ray of the veteran's cervical spine was 
conducted following her complaints of neck and back pain.  No 
bone or joint abnormalities were identified and the 
impression was "normal."

VA outpatient treatment reports from the VAMC in Wichita, 
dated June 1999 to August 1999, are of record.  During that 
time, the veteran complained of frontal, throbbing headaches 
of five years.  She asserted that they had not been severe, 
but 2-3 times each week they became severe enough to require 
sleep or retiring to a quiet and darkened area.  The examiner 
found no cervical spine disease upon evaluation of a 1998 X-
ray.  

VA outpatient treatment reports from the VAMC in 
Fayetteville, dated June 1998 to June 2001, are of record.  
During that time, the veteran was treated for headaches and 
cervical spine osteoarthritis.  While it was noted that the 
veteran had been diagnosed with "back pain," no additional 
complaints, treatment, or diagnoses of neck pain or any 
cervical spine disorder were noted.  

June 2000 X-rays of the veteran's cervical spine revealed 
loss of cervical lordosis most likely due to muscular 
splinting and mild spondylosis.  

The veteran was afforded a VA examination for spinal 
disorders in September 2000.  The claims file was reviewed in 
conjunction with the examination.  The veteran reported that 
her neck pain, stiffness, and headaches at the base of her 
skull beginning 1990 during active service.  She reported no 
history of trauma, injury, or accident.  She claimed that the 
pain and stiffness initially occurred three times per week; 
however, it now occurred every day.  She also complained of 
problems opening jars and typing.  Upon examination, the 
veteran was found to have an "excellent" range of motion 
for her neck.  She was able to flex and touch her chest with 
her chin.  Extension was 20 degrees, and lateral bending was 
20 degrees bilaterally.  In addition, her rotation was 45 
degrees bilaterally.  Her shoulders exhibited a full active 
range of motion.  Her Phalen's test was negative, as was her 
Tinel's sign.  No sign of carpal tunnel syndrome or ulnar 
nerve compression was found at the elbow.  A review of 
cervical spine X-rays did not reveal any arthritic process, 
spurring, or decrease in the intervertebral disc space.  A 
loss of the physiological lordosis of the cervical spine upon 
lateral view was seen.  Following an MRI, the examiner noted 
a left posterolateral disk herniation at C5-6.  As the 
herniation corresponded with the veteran's difficulty opening 
jars and with the numbness in her left hand, the examiner 
opined that the herniation correlated with her symptoms.  The 
examiner recommended that the veteran be seen in the 
Orthopedic Clinic.  

An MRI was conducted in September 2000.  Multiple views of 
the cervical spine revealed reversal of the normal cervical 
lordosis.  A full visualization of all seven cervical 
vertebrae was seen.  There was no obvious evidence of a 
fracture, and no prevertebral soft tissue swelling was 
observed.  No other abnormalities were seen.  

The veteran was provided with a VA examination for spinal 
disorders in June 2002. She asserted that her neck had 
frequently been stiff.  She complained of an acute onset of 
neck pain requiring immobilization for a short period of time 
approximately 12 weeks prior to the examination.  She also 
complained of musculoskeletal type headaches with band-like 
pressure sensations about the head, and reported that she had 
lost three days of work in the prior nine months due to these 
headaches, not neck pain.  She asserted that there were no 
pain-free days.  The veteran denied radicular pain, use of 
supplemental devices, or surgery to the neck. Upon 
examination, no significant structural abnormalities were 
found.  Range of motion of the neck was full with 
approximately 0 to 70 degrees of right and left lateral 
rotation.  Extension was 0 to 55 degrees, with flexion being 
0 to 45 degrees.  The examiner diagnosed the veteran with 
degenerative changes of the cervical spine with herniated C5-
6 disc with no present evidence of radiculopathy.  The 
examiner also stated that the veteran's complaints of acute 
onset of neck pain on awakening is a frequent presentation of 
herniated cervical disc.  

Analysis

Assignment of Diagnostic Code

The RO has assigned a 10 percent evaluation to the veteran's 
service-connected chronic back strain with degenerative 
changes under the provisions of Diagnostic Code 5290, 
limitation of motion of the cervical spine. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Although the veteran's service-connected cervical spine 
disability involves some limitation of motion, here major 
complaints are neck stiffness and pain.  Based on the entire 
evidence of record the Board finds that the disability is 
most appropriately rated with the application of Diagnostic 
Code 5293 [intervertebral disc syndrome].  It appears from 
the recent medical evidence that the veteran's primary 
cervical spine disability has been diagnosed as degenerative 
changes of the cervical spine with herniated C5-6 disc.  The 
veteran's symptoms and diagnosis are therefore consistent 
with the rating criteria found in Diagnostic Code 5293.  In 
addition, ultimately Diagnostic Code 5293 may allow for a 
higher rating than Diagnostic Code 5290.

While the veteran's cervical spine disability has been rated 
under Diagnostic Code 5290 in the past, the medical evidence 
has not identified a significantly limited range of motion.  
It is clear from the medical evidence of record that she has 
not exhibited a moderate limitation of motion of the cervical 
spine consistent with a 20 percent rating unde that 
diagnostic code.  Of particular note is that the veteran has 
had a full range of motion noted on both her September 2000 
and June 2002 VA examination.  Specifically, in June 2002, 
the veteran exhibited extension o to 55 degrees, and flexion 
0 to 45 degrees.  In September 2000, her rotation was 45 
degrees bilaterally, and lateral bending was 20 degrees 
bilaterally.  No limitation of motion was found for the 
veteran's cervical spine. 

Application of the Schedular Criteria

In applying the law to the existing facts, the Board finds 
that the evidence of record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 10 percent under Diagnostic Code 
5293.  That is, the evidence does not reflect that the 
veteran's cervical spine disability is manifested by symptoms 
consistent with, or approximating, moderate intervertebral 
disc syndrome with recurring attacks.  See 38 C.F.R. § 4.7 
(2001).  

At her September 2000 VA examination, the veteran complained 
of neck pain and  stiffness. She reported no recurring 
episodes that caused even moderate incapacitation.  In June 
2002, she reported an acute onset of pain requiring 
immobilization for a short period of time.  However, there 
was no indication that the attack was recurring.  She 
referred to no recurring episodes of her cervical spine 
disability that caused her to miss work or be incapacitated.  

Although the Board has taken into consideration the veteran's 
statements concerning the neck pain and stiffness which her 
service-connected back disability causes her, it places great 
weight of probative value on the objective medical evidence, 
which in essence reveal an essentially normal cervical spine 
motion.  Although the Board has no reason to doubt that the 
veteran's neck causes her some problems, this is reflected in 
the assigned 10 percent disability rating.   

In short, a disability evaluation in excess of the currently 
assigned 10 percent disabling is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  

DeLuca Considerations

The Board has also considered whether an increased evaluation 
could be assigned under 38 C.F.R. §§ 4.40, 4.45 or 4.59 
(2001).  See DeLuca, 8 Vet. App. at 204-05.  However, the 
record does not reveal objective evidence of additional 
functional impairment due to the factors set forth in those 
regulatory provisions beyond that contemplated by the 
currently assigned 10 percent evaluation.  In particular, no 
VA examiner has reported functional loss due to pain.  
Further, the is no indication of neck weakness, fatigability, 
incoordination and the like which would warrant the 
assignment of a higher disability rating under 38 C.F.R. §§ 
4.40, 4.45 and 4.59, and the veteran has pointed to none.  

Extraschedular Rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the November 1998 supplemental statement of the case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned to the 
veteran's service-connected cervical spine disability.  The 
RO concluded that this case did not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).  

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
her cervical spine disability.  Indeed, no prior 
hospitalizations for a neck disability are of record.  
Moreover, there is no evidence that the veteran's cervical 
spine disability has resulted in any marked interference with 
her employment such as to render impractical the regular 
schedular standards.  The veteran specifically stated in June 
2002 that she missed some work due to her headaches and not 
her neck pain.  In addition, the clinical picture presented 
does not appear to include any exceptional or unusual 
features.  Indeed, the prevailing symptoms appear to be neck 
pain and stiffness.  The veteran and her representative have 
not identified any aspect of her disability which could be 
characterized as exceptional or unusual.

For these reasons, the Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Accordingly, the Board determines that the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the service-connected 
chronic back strain with degenerative changes.

Fenderson considerations

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," pursuant 
to Fenderson.  

The currently assigned 10 percent disability rating was made 
effective by the Des Moines RO to November 4, 1997.  This is 
the day after the veteran left military service.  See 
38 C.F.R. § 3.400 (2001).  The Board believes that the 
medical evidence supports the position that the veteran's 
service-connected neck disability has not appreciably changes 
in the time since she left service.  That is, the Board 
cannot identify any periods of exacerbation or remission, and 
the veteran has pointed to none.  Accordingly, the 10 percent 
rating has been correctly assigned for the entire period.

Conclusion

In summary, a disability rating in excess of 10 percent for 
the veteran's service-connected traumatic arthritis of the 
cervical spine, to include herniated C5-6 disc, is not 
warranted, for the reasons and bases described above.  The 
benefit sought on appeal is accordingly denied. 


ORDER

Entitlement for an increased rating for service-connected 
traumatic arthritis of the cervical spine, to include 
herniated C5-6 disc, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

